Exhibit UNGAVA MINES INC. February 12, 2008 For Immediate Release Issued and Outstanding: 92,688,976 Common Shares PRESS RELEASE Allammaq Discovery and First Resource Estimate: Expo Ungava Property Exploration Update Toronto ON, February 12, 2008 – Ungava Mines Inc. (the “Corporation”) (OTCBB: UGVMF) is pleased to advise that Canadian Royalties Inc. (TSX: CZZ) plans to release the first resource estimate by the end of March 2008 on the recently discovered Allammaq deposit which is located on the co-owned Expo Ungava Property. The Allammaq mineralization was first mentioned in the CZZ press release dated September 5, 2007. Impressive ore grade intersections that were announced (see the CZZ press releases February 7, 2008, January 21, 2008, November 20, 2007, October 24, 2007 and September 19, 2007), demonstrate that the delineation of this significant ore zone will add considerable economic value to the Property.
